DETAILED ACTION
Information Disclosure Statement
The reference in the information disclosure statement filed on March 31, 2020 was lined through because an English translation of the NPL document was not provided.

Reasons for Allowance
Claims 1-4, 8-11, 13-17, 19-20, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Mebarki et al. (U.S. PGPub 2009/011736), Onishi (JP 2005-333015), Yamazaki et al. (U.S. Patent 5,013,688), and Blalock (U.S. Patent 5,417,826).
Mebarki teaches a method of cleaning a substrate comprising: exposing a substrate having high aspect ratio features formed thereon to a wet cleaning process; and exposing the high aspect ratio features to an ammonia based plasma to remove residual residues generated during the formation of trenches including fluorocarbon polymers.  Mebarki does not explicitly teach that the wet cleaning process includes exposing the high aspect ratio features formed thereon to a first solvent to remove an amount of residual cleaning solution disposed on a surface of the substrate; exposing the high aspect ratio features to a second solvent to remove the first solvent disposed on the surface of the substrate; exposing the high aspect ratio features to a supercritical fluid to remove the second solvent disposed on the surface of the substrate; that the plasma consists of oxygen plasma; and exposing the high aspect ratio features to electromagnetic energy.
Onishi teaches a method of cleaning substrates with fine structure surfaces that prevents collapsing the fine pattern wherein the cleaning method includes exposing the fine features 
Yamazaki teaches it is known that in-situ plasma cleaning can be made more effective when the plasma is energized further by illumination of UV light.  Yamazaki does not teach the specifics of the method of cleaning a substrate having high aspect ratio features as required by the claims.
Blalock teaches it is known that fluorocarbon polymers can be removed using an oxygen plasma. Mebarki provides that an ash process (to oxidize and remove polymers formed during the etch process, and a wet clean process (to remove residues not removed by the ash process) can leave behind partially oxidized residues along the surfaces of the trench [paragraphs 7 and 26].  Thus, the hydrogen radicals from the ammonia-based plasma can be used to react with the residues as described above.  Mebarki further provides that the ammonia-based plasma interact with the surfaces of trenches to generate a nitrogen-based surface termination amenable to the deposition of a metal barrier layer [paragraph 28].  Therefore, one of ordinary skill in the art would not replace the hydrogen radicals provided by the ammonia-based plasma with the ozone plasma of Blalock because doing so would not result in a nitrogen-based surface termination amenable to the deposition of a metal barrier layer.  Furthermore, the additional search performed by the examiner did not yield any additional relevant prior art.  Thus, Mebarki, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/NICOLE BLAN/Primary Examiner, Art Unit 1796